Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group I (claims 1-13, 20 and 21) and SEQ ID NO: 353 encoding the polypeptide of SEQ ID NO: 569 in the reply filed on January 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 14-18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  Sequences (other than SEQ ID NOs: 353 and 569) are also withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.  
Accordingly, claims 1-13 and 19-20 in conjunction with the SEQ ID NOs: 353 and 569 are examined on merits in the present Office action.  The requirement is still deemed proper and is therefore made FINAL.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS forms 1449 filed 11/26/2020, 2/23/2021, 4/20/2021, 5/31/2021, 8/5/2021, 12/7/2021 and 12/15/2021 are attached to the instant Office action.  
Claim Objections
3.	Claims 3, 4, 13, 20 and 21 are objected to because of the following informalities:  
	Claims 3, 4 and 13 are objected for having non-elected SEQ ID NOs.
	Claims 20 and 21 are objected for depending on non-elected claim.
	Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing plant performance, such as leaf blade area, leaf number, plot coverage, relative growth area of leaf number, relative growth area of plot coverage, relative growth area of rosette diameter, rosette area, rosette diameter or harvest index, comprising transforming a nucleic acid encoding the polypeptide of SEQ ID NO: 569, wherein expression of said polypeptide results in said increase in said plant, does not reasonably provide enablement for a method comprising (i) polynucleotide sequences encoding .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to a method of increasing yield, harvest index, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant or a crop plant, comprising expressing within the plant an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide at least 80% identical to SEQ ID NO: 569, thereby increasing the yield, harvest index, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of the plant, or a method of producing a crop comprising growing a crop plant transformed with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide at least 80% or 95%  identical to the amino acid sequence of SEQ ID NO: 569, or wherein said nucleic acid is SEQ ID NO: 353, or wherein the crop plant is derived from plants which have been transformed with said exogenous polynucleotide and which have been selected for increased yield, increased harvest index, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, 
	Claims 1, 2, 11, 12, 20 and 21 are directed to a nucleotide sequence encoding a polypeptide having at least 80% or 95% sequence identity to SEQ ID NO: 569, and wherein said polypeptide increases oil content, yield, growth rate, biomass, vigor, abiotic stress tolerance and/or nitrogen use efficiency in a plant expressing said polypeptide.
	The instant specification, however, provides guidance for how to make and use a method comprising transforming a plant with a nucleic acid sequence (SEQ ID NO: 353; Gene Name: LYM1113) encoding the polypeptide of SEQ ID NO: 569 from Setaria italic (foxtail millet).  The transgenic plants exhibited improved growth properties, including  increased fresh and dry weights, improved leaf size and root coverage and root area.  The plant showed positive correlations between grain weight and expression levels of SEQ ID NO: 353 encoding SEQ ID NO: 569 in foxtail millet varieties.  It is also noted that the specification also shows correlation between the expression level of selected genes of some embodiments of the invention in roots and the phenotypic performance under normal or abiotic stress conditions across foxtail millet varieties. See in particular, pages 99, 286, 368, 418, 432; Tables 42, 107, 116, 117.

Nucleic acid sequences having 80% sequence identity to the 302 amino acid long SEQ ID NO: 569 would encode proteins with 60 random amino acid substitutions relative to SEQ ID NO: 569.
Making all possible single amino acid substitutions in an 302 amino acid long protein like that encoded by SEQ ID NO: 569 would require making and analyzing 19302 nucleic acid sequences; these proteins would have 99.82% identity to SEQ ID NO: 569.
Because nucleic acid sequences encoding proteins with 80% sequence identity to the 302 amino acid long SEQ ID NO: 569 which would encode proteins with 60 amino acid substitutions relative to SEQ ID NO: 569, many more than 19302 nucleic acid sequences would need to be made and analyzed.
The instant specification fails to provide guidance on how to make nucleic acid sequences comprising 95% sequence identity to instant SEQ ID NO: 569, and wherein said nucleic acid sequences encode a polypeptide having increased yield, growth rate, biomass or abiotic stress tolerance upon expression in a plant.
Nucleic acid sequences having 95% sequence identity to the 302 amino acid long SEQ ID NO: 569 would encode proteins with 15 random amino acid substitutions relative to SEQ ID NO: 569.
Making all possible single amino acid substitutions in an 302 amino acid long protein like that encoded by SEQ ID NO: 569 would require making and analyzing 19302 nucleic acid sequences; these proteins would have 99.82% identity to SEQ ID NO: 569.
Because nucleic acid sequences encoding proteins with 95% sequence identity to the 302 amino acid long SEQ ID NO: 569 which would encode proteins with 15 amino acid substitutions relative to SEQ ID NO: 569, many more than 19302 nucleic acid sequences would need to be made and analyzed.

The specification at page 51-52, says:
“According to some embodiments of the invention, the polypeptide comprising an amino acid sequence at least 80 %, at least about 81 %, at least about 82 %, at least about 83 %, at least about 84 %, at least about 85 %, at least about 86 %, at least about 87 %, at least about 88 %, at least about 89 %, at least about 90 %, at least about 91 %, at least about 92 %, at least about 93 %, at least about 93 %, at least about 94 %, at least about 95 %, at least about 96 %, at least about 97 %, at least about 98 %, at least about 99 %, e.g., 100 % identical to the amino acid sequence of a naturally occurring plant orthologue of the polypeptide selected from the group consisting of SEQ ID NOs: 474-643, 645-679, 681-755, 757-760, 4806-6390, 6395-6396, 6401-6895, 6897-7249, 7251-7685, 7687-7693, 7695-7700, 7702-7708, 7710-7796, 7798-7816, 7818, 7820-7837, 7839-7840, 7842-7861, 7863-8134, 8136-8163 and 8164. The invention provides an isolated polynucleotide comprising a nucleic acid sequence at least about 80 %, at least about 81 %, at least about 82 %, at least about 83 %, at least about 84 %, at least about 85 %, at least about 86 %, at least about 87 %, at least about 88 %, at least about 89 %, at least about 90 %, at least about 91 %, at least about 92 %, at least about 93 %, at least about 93 %, at least about 94 %, at least aboutThus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 58 could be substituted with any other amino acid.  95 %, at least about 96 %, at least about 97 %, at least about 98 %, at least about e.g., 100 % identical to the polynucleotide selected from the group consisting c ID NOs:l-170, 172-267, 269-424, 426-473, 761-2486, 2489-2494, 2496-48C 4804.”

The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 569 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein which upon expression in a plant produces instantly claimed phenotype.
Making amino acid substitutions in SEQ ID NO: 569 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 569.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity (e.g. improved yield, biomass, stress tolerance) would require undue experimentation.
Thus, extensive teachings are required for making nucleic acid sequences encoding proteins having 80% or 95% sequence identity to SEQ ID NO: 569 which would encompass proteins with large amino acid substitutions relative to SEQ ID NO: 569.  These teachings are not provided for by the specification.
The specification also fails to overcome the unpredictability of making large numbers of amino acid substitutions in SEQ ID NO: 569 protein as it provides no working examples of proteins with unspecified changes (see above) in the amino acid sequence of SEQ ID NO: 569.

See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Claims also encompass increasing, oil content, fiber quality, fiber length, photosynthetic capacity or vigor of a plant expressing SEQ ID NO: 569.  While the specification teaches a method of making transgenic plant with improved growth properties, however there is no guidance provided in the specification how to practice the claimed method for increased oil content, fiber quality, fiber length, photosynthetic capacity, or vigor content of a plant upon expressing SEQ ID NO: 569. 
In the absence of guidance, it would require undue experimentation to practice the claimed method for obtaining increased oil content, fiber quality, fiber length, photosynthetic capacity, or vigor content of a plant expressing SEQ ID NO: 569.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with increased claimed characteristics, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
5.	Claims 1, 2, 5-12, 20 and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its 
The claims are broadly drawn to a method of increasing yield, harvest index, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant or a crop plant, comprising expressing within the plant an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide at least 80% identical to SEQ ID NO: 569, thereby increasing the yield, harvest index, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of the plant, or a method of producing a crop comprising growing a crop plant transformed with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide at least 80% or 95%  identical to the amino acid sequence of SEQ ID NO: 569, or wherein said nucleic acid is SEQ ID NO: 353, or wherein the crop plant is derived from plants which have been transformed with said exogenous polynucleotide and which have been selected for increased yield, increased harvest index, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, increased fiber length, increased photosynthetic capacity, increased nitrogen use efficiency, and/or increased abiotic stress tolerance as compared to a wild type plant of the same species which is grown under the same growth conditions, and the crop plant having the increased yield, increased harvest index, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, increased fiber length, increased photo synthetic capacity, increased nitrogen use efficiency, and/or increased abiotic stress tolerance, thereby producing the crop, or wherein said method further comprising growing the plant expressing said exogenous polynucleotide under the abiotic stress, or wherein said method further comprising growing the plant expressing said exogenous polynucleotide under nitrogen-limiting conditions, or a method of growing a crop, the method comprising seeding seeds and/or planting plantlets of a plant 
Claims 1, 2, 11, 12, 20 and 21 are directed to a nucleotide sequence encoding a polypeptide 
	The instant specification, however, describes a method comprising transforming a plant with a nucleic acid sequence transforming a plant with a nucleic acid sequence (SEQ ID NO: 353; Gene Name: LYM1113) encoding the polypeptide of SEQ ID NO: 569 from Setaria italic (foxtail millet).  The transgenic plants exhibited improved growth properties, including  increased fresh and dry weights, improved leaf size and root coverage and root area.  The plant showed positive correlations between grain weight and expression levels of SEQ ID NO: 353 encoding SEQ ID NO: 569 in foxtail millet varieties.  It is also noted that the specification also shows correlation between the expression level of selected genes of some embodiments of the invention in roots and the phenotypic performance under normal or abiotic stress conditions across foxtail millet varieties. See in particular, pages 99, 286, 368, 418, 432; Tables 42, 107, 116, 117.
Nucleotide sequences encoding polypeptides having 80% or 95% identity to SEQ ID NO: 569 would encompass proteins having unspecified amino acid changes in the amino acid sequence of SEQ ID NO: 569.  The specification does not describe structure for a representative species as encompassed by the breadth and scope of the claims, and thus their function is unknown.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of SEQ ID NO: 569  Applicant’s broadly claimed genus encompasses structures whose function is unrelated to the instantly claimed SEQ ID NO: 353 encoding SEQ ID NO: 569.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly 
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7-11, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brover et al. (US Patent Publication No. US 2011/0167514 A1; Published July 7, 2011).
6.	Brover et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 20255 which has 80.8% sequence identity to instant SEQ ID NO: 569.  The reference further discloses that the vector comprising the nucleic acid sequence  is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further 
Accordingly, Brover et al. anticipated the claimed invention.

Conclusions
7.	Claims1-14, 20 and 21 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663